DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The supplemental amendment filed on 23 September 2021 has been entered, leaving claims 1-8 and 10-14 pending.

Election/Restrictions
While the election of Species A1 and B1 in the reply filed on 19 July 2021 is acknowledged, the pending claims as amended below are allowable, and so the species restriction set forth in the Office action mailed on 18 May 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the species restriction, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory J. Skoch on 04 October 2021.

The application has been amended as follows: 

1.	(Currently Amended) An additive manufacturing method for constructing a three-dimensional part from a continuous-fiber reinforced tape, the method comprising:
	forming a laminate structure comprising the steps of: 
(a) forming a base layer out of one or more segments of continuous-fiber reinforced tape, wherein each of the one or more segments of continuous-fiber reinforced tape comprises a fiber and thermoplastic material composite, and wherein each of the one or more segments of continuous-fiber reinforced tape includes two opposed major faces and two opposed minor faces, each of the minor faces extending between the two opposed major faces[;
(b) welding a first layer comprising one or more segments of the continuous-fiber reinforced tape to the base layer, 
wherein the welding of the first layer to the base layer comprises causing the thermoplastic material of a first major face of the one or more segments of continuous-fiber reinforced tape[ of the base layer to heat and intermix with the thermoplastic material of a first major face of the one or more segments of the continuous-fiber reinforced tape of the first layer so as to form a bond between the one or more segments of continuous-fiber reinforced tape of the base layer and the one or more segments of 
(c) cutting a first predetermined shape in the first layer corresponding to a cross-section of the part being manufactured; 
(d) welding a second layer comprising one or more segments of the continuous-fiber reinforced tape to the first layer having the first predetermined shape, wherein the welding of the second layer to the first layer comprises causing the thermoplastic material of a second major face of the one or more segments of continuous fiber reinforced tape[ of the first layer to heat and intermix with the thermoplastic material of a first major face of the one or more segments of continuous-fiber reinforced tape of the second layer so as to form a bond between the one or more segments of continuous-fiber reinforced tape of the first layer and the one or more segments of continuous-fiber reinforced tape of the second layer that occupies at least a majority of the second major face of the one or more segments of continuous-fiber reinforced tape of the first layer and at least a majority of the first major face of the one or more segments of continuous-fiber reinforced tape of the second layer; and 
(e) cutting a second predetermined shape in the second layer corresponding to a cross-section of the part being manufactured, wherein the laminate structure has a tensile strength that is at least a great as each of the segments of continuous-fiber reinforced tape, wherein a laser is used to perform at least one of welding steps (b) and (d) and cutting steps (c) and (e), and wherein the one or more segments of continuous-fiber reinforced tape of one or more of the base layer, the first layer, and the second layer further comprise a plurality of adjacent segments of the continuous-fiber reinforced tape, whereby minor faces of adjacent ones of the plurality of adjacent segments are welded together by causing the thermoplastic material of a respective minor face of one of the adjacent segments to heat and intermix with the thermoplastic material of a respective minor face of another of the adjacent segments so as to form a bond between the adjacent segments.  

s of continuous-fiber reinforced tape of the base layer, the first layer, and the second layer.

3.	(Currently Amended) The method of claim 2, wherein the compacting[ is performed using a roller[

4.	(Currently Amended) The method of claim 3,[ wherein the compacting is performed by rolling the roller such that it moves in a lateral direction at a predetermined binding velocity.

5.	(Currently Amended) The method of claim 1, wherein the welding[ is performed using[ the laser[

6.	(Original) The method of claim 5, wherein the laser is a carbon dioxide laser.

7.	(Currently Amended) The method of claim 6,[ wherein the welding is performed by operating the carbon dioxide laser at a power between 15W and 35W.

8.	(Rejoined - Currently Amended) The method of claim 1, wherein the welding[ is performed by ultrasonic welding.

9.	(Previously Canceled) 

10.	(Currently Amended) The method of claim 1, wherein cutting the first predetermined shape in the first layer includes using[ the laser to cut the first predetermined shape.

11.	(Original) The method of claim 10, further comprising using at least one movable mirror to direct the laser during the cutting.

 wherein cutting the first predetermined shape further[ comprises focusing the laser to a spot diameter between 0.5 mm and 1.5 mm.

13.	(Currently Amended) The method of claim 1, wherein each of the first and second layers comprise the plurality of adjacent segments of the continuous-fiber reinforced tape; 
wherein the welding of the first layer to the base layer causes the thermoplastic material of a second minor face of a first segment of continuous-fiber reinforced tape of the first layer to heat and intermix with the thermoplastic material of a first minor face of a second segment of continuous-fiber reinforced tape of the first layer so as to form a bond between the first and second segments of continuous-fiber reinforced tape of the first layer that occupies at least a majority of the second minor face of the first segment of continuous-fiber reinforced tape of the first layer; and 
wherein the welding of the second layer to the first layer causes the thermoplastic material of a second minor face of a first segment of continuous-fiber reinforced tape of the second layer to heat and intermix with the thermoplastic material of a first minor face of a second segment of continuous-fiber reinforced tape of the second layer so as to form a bond between the first and second segments of continuous-fiber reinforced tape of the second layer that occupies at least a majority of the second face of the first segment of continuous-fiber reinforced tape of the second layer.  

14.	(Currently Amended) The method of claim 13, wherein a longest dimension of fibers within the first[ layer is substantially perpendicular to a longest dimension of fibers within[ second layer.

15.-20.	(Previously Canceled). 

21.	(New) The method of claim 1, wherein both of the welding steps (b) and (d) and both of the cutting steps (c) and (e) are performed using the laser.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to form a fiber composite article from a plurality of fiber-reinforced tapes laminated together, while it is generally known to perform techniques such as laminated object manufacture in which individual tape layers are laminated over a previous tape layer and then cut to correspond to the cross-section of a three-dimensional article being manufactured, and while it is generally known to weld a plurality of fiber composite tape layers together, including by causing thermoplastic material from one tape layer to heat and intermix with thermoplastic material of another tape layer, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed base layer is formed as claimed, the claimed welding step (b) is performed as claimed by causing the claimed intermixing between major faces of the one or more segments of the base layer and the one or more segments of the claimed first layer, the claimed cutting step (c) is performed as claimed, the claimed welding step (d) is performed as claimed, and the claimed cutting step (e) is performed as claimed, with a laser being used to perform at least one of the welding steps (b) and (d) and cutting steps (c) and (e), and with the one or more segments of tape of one or more of the base layer, the first layer, and the claimed second layer comprising a plurality of adjacent segments of the tape, whereby minor faces of adjacent ones of the adjacent segments are welded together along their minor surface as claimed so as to form the claimed bond therebetween.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742